On the court’s own motion appeal, insofar as it is taken from the June 1, 1989 Surrogate’s Court’s order, transferred, without costs, to the Appellate Division, Fourth Department, upon the ground that a direct appeal does not lie where questions other than the constitutional validity of a statutory provision are involved (NY Const, art VI, § 3 [b] [2]; § 5 [b]; CPLR 5601 [b] [2]); appeal otherwise dismissed, without costs, upon the ground that the Appellate Division orders appealed from do not finally determine the proceeding within the meaning of the Constitution. Motions for a stay and poor person relief dismissed as academic.